Name: Council Decision 2005/495/CFSP of 11 October 2005 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and Brunei, Singapore, Malaysia, Thailand and the Philippines on the participation of those States in the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM)
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international affairs;  information and information processing;  international security
 Date Published: 2007-07-13

 13.7.2007 EN Official Journal of the European Union L 183/51 COUNCIL DECISION 2005/495/CFSP of 11 October 2005 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and Brunei, Singapore, Malaysia, Thailand and the Philippines on the participation of those States in the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 9 September 2005 the Council adopted Joint Action 2005/643/CFSP (1) on the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM). (2) Article 10(4) of that Joint Action provides that detailed arrangements regarding the participation of third States shall be the subject of an Agreement, in conformity with Article 24 of the Treaty on European Union. (3) On 13 September 2004 the Council authorised the Presidency, assisted where necessary by the Secretary-General/High Representative, in case of future EU civilian crisis management operations, to open negotiations with third States with a view to concluding an Agreement on the basis of the model Agreement between the European Union and a third State on the participation of a third State in an European Union civilian crisis management operation. On this basis, the Presidency negotiated an Agreement in the form of an Exchange of Letters with Brunei, Singapore, Malaysia, Thailand and the Philippines on the participation of those States in the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM). (4) The Agreement in the form of an Exchange of Letters should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and Brunei, Singapore, Malaysia, Thailand and the Philippines on the participation of those States in the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) is hereby approved on behalf of the European Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 11 October 2005. For the Council The President G. BROWN (1) OJ L 234, 10.9.2005, p. 13. Joint Action as last amended by Joint Action 2006/607/CFSP (OJ L 246, 8.9.2006, p. 16).